Title: To James Madison from Unite Dodge, 3 November 1803 (Abstract)
From: Dodge, Unite
To: Madison, James


3 November 1803, Cap Français. “As probably there will be Many erroneous reports and publications in the American Papers, respecting a forced Loan of money, made a few days ago upon the american Citizens in this city,” hastens to send JM, for the president’s information, copies of his letters to General Rochambeau on the subject and Rochambeau’s reply. Will return to the U.S. “as soon as I can possibly obtain my Passport.” Expects to arrive later in November.
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 4). First enclosure (ibid., vol. 3) filed at 11 Dec. 1801. RC 2 pp. For enclosures, see n. 1.



   
   Dodge enclosed copies of (1) a 5 Brumaire an XII (28 Oct. 1803) memorial to Rochambeau “signed by Eight americans” (4 pp.; in French; docketed by Wagner), protesting the requisition by the chief clerk of the treasury of money from American merchants for payment of the French army; (2) a 2 Nov. letter from Dodge to Rochambeau (2 pp.; undated; date assigned on the basis of contents of third enclosure, below), complaining of Dodge’s “disappointment and Surprise at being refused” an audience and an answer to the memorial and requesting his passport for the U.S., since he had “now no hopes of my residence here being any longer usefull to my fellow Citizens”; and (3) Rochambeau to Dodge, 10 Brumaire an XII (2 Nov. 1803) (1 p.; in French; docketed by Wagner), refusing to exempt Americans from the loan request and confirming that Dodge would no longer be considered U.S. commercial agent at Cap Français.


